Citation Nr: 1740441	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to revision of a January 1995 rating decision, which denied service connection for cold weather injuries, to include Raynaud's syndrome, on the basis of clear and unmistakable error (CUE).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM) type II.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to July 1987.  He was awarded the Army Service Ribbon, Army Good Conduct Medal, and the Overseas Service Ribbon plus other awards. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  In January 2016, the Veteran testified regarding these matters at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

By way of a March 2016 decision, the Board denied the issues herein.  The Veteran subsequently appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued an Order granting the parties' July 2017 Joint Motion for Remand (JMR).  In the JMR, the parties agreed that (a) for the CUE issue, the Board must comply with the provisions of § 20.1200 prior to any readjudication of the claim (Privacy Act Request) as there was an outstanding request for information under the Freedom of Information Act (FOIA); and (b) for the issue involving new and material evidence, the Board failed to adequately consider Appellant's lay statements as they related to Agent Orange exposure in Korea.  In this regard, the Board is to now ascertain whether Appellant's assertions of exposure to Agent Orange in Korea through drinking water, consuming locally grown vegetables, and in contaminated buildings provides new and material evidence to substantiate the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed rating decision, dated in April 2001, the RO denied a claim for service connection for DM type II.  

2. Evidence received since the RO's April 2001 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection for DM type II.  


CONCLUSIONS OF LAW

1. The April 2001 decision denying service connection for DM type II is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2. New and material evidence has not been received since the April 2001 rating decision to reopen a claim of entitlement to service connection for DM type II.  38 U.S.C.A § 5107; 38 C.F.R. §§ 3.156(a), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE in the January 1995 Rating Decision 

At the outset, the Board notes that with respect to this issue, the parties to the JMR, agreed that remand was required for the Board to comply with the provisions of 38 C.F.R. § 20.1200 and ensure Appellant's FOIA request is fulfilled.  The JMR also states, "[o]nce the provisions of § 20.1200 have been satisfied, the Board is to readjudicate the issue of CUE in the January 1995 rating decision, giving due consideration as to whether the Regional Office properly applied the presumption of soundness in accordance with 38 U.S.C.A. § 1111."  See JMR, page 3.

The Board notes that since the JMR, there has been compliance with the provisions of 38 C.F.R. § 20.1200.  A letter dated July 3, 2017 indeed shows that VA fulfilled the outstanding FOIA request.  

The Board notes that the JMR did not identify or raise any other deficiencies with its analysis in the March 2016 decision.  No additional evidence has been submitted by the Veteran since the issuance of the JMR.  Finally, the Board also notes that in its March 2016 decision, due consideration was given as to whether the presumption of soundness was properly applied by the RO.  In fact, the Board's reasons and bases are articulated on this issue starting on page 8 of the March 2016 Board decision, and concluding on page 12.  The JMR did not raise any specific deficiencies of the Board's reasons and bases addressing the presumption of soundness issue.

As such, the Board's findings of fact, conclusions of law, and legal analysis contained in the March 2016 decision remains unchanged with respect to the CUE issue, and thus, the Board's previous analysis is reissued in its entirety.  Please refer to the March 2016 Board Decision for reasons and bases.

B. Whether new and material evidence has been received to reopen a claim of     
     entitlement to service connection for diabetes mellitus (DM) type II.  

With regard to this issue, the parties to the JMR agreed that remand to the Board was required for the Board "to adequately consider Appellant's lay statements as they related to Agent Orange exposure in Korea . . . " in conjunction with provisions related direct service connection under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The JMR further observes that 

Here, Appellant asserts that he was exposed to Agent Orange in Korea through the drinking water, consuming locally grown vegetables, and in contaminated buildings. (R. at 59; Hearing Transcript, pg. 59). As his assertions were offered as evidence in connection with his claim to reopen, specifically as evidence of a possible nexus, they are to be presumed credibly [sic] for the purposes of reopening. See Justus v. Principi, 3 Vet.App. 510 (1992); Shade v. Shinseki, 24 Vet.App. 110 (2010). 

See JMR, Pages 3-4.

The Board notes that the JMR did not identify or raise any other deficiencies with recitation of the facts or analysis in the March 2016 decision.  No additional evidence has been submitted by the Veteran since the issuance of the JMR.  The recitation of the evidence and the law in the March 2016 decision are hereby incorporated by reference. 

The JMR states: "[t]he Board properly determined that Appellant did not serve in Korea between April 1968 and August 1971, and therefore, Appellant was not presumed exposed to Agent Orange.  See JMR, Page 3.   It is reiterated that because presumptive service connection is not for application, the parties indicated that the Board should consider direct causation with respect to the Veteran's claims of exposure to Agent Orange.  See JMR, page 4, citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the threshold issue boils down to whether the Veteran's assertions of exposure to Agent Orange in Korea through drinking water, consuming locally grown vegetables, and in contaminated buildings provides new and material evidence to substantiate his claim in accordance with § 3.156(a), as Combee/direct causation still requires a causal connection between the current disability and the event in service (here, the alleged Agent Orange exposure).  

At this point the Board briefly recounts the regulations for reopening a prior final decision under 38 C.F.R. § 3.156(a) (2016).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

While the Veteran's specific assertions that he was exposed by eating local vegetables, drinking local, water, and inhaling/touching areas inside buildings that had already been sprayed and contaminated with herbicides, have not been previously considered by the RO, these statements are merely cumulative in nature to previously made contentions that his DM type II is due to an event in service.  In this regard, the RO has already considered the Veteran's lay statements that his DM type II occurred in or was caused by service.  The Veteran's new assertion that he was exposed to Agent Orange in service does not raise a reasonable possibility of substantiating a claim where there was a previously identified evidentiary deficiency of a nexus.  

In considering the application of  Shade, the Board recalls:

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA.  However, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  

Shade, 24 Vet. App. 10 at 118 (emphasis added).  The Board finds that the Veteran's new statements do not raise a reasonable possibility that VA assistance would help substantiate the claim.  The Veteran's generic statements as to his exposure to Agent Orange, even when presumed credible for the purposes of this analysis, would not trigger VA's duty to assist.  It would ultimately amount to a fishing expedition for VA to take those statements and execute meaningful development, given the broad and generic nature of the statements.  

In any event, the Board does not reach the case on the merits, to include making any credibility findings.  When considering whether newly submitted evidence raises a reasonable possibility of substantiating the claim as a component of the question of what is new and material evidence, the Board's finding that the Veteran's statements of Agent Orange exposure is redundant in nature to generic claims that his current disability is related to an event in service.  Even under Combee, he would need to show how (i.e., direct causation/nexus) alleged Agent Orange exposure in service resulted in a disability which manifested years after service.  Simply articulating his exposure to Agent Orange in service does not relate to the previously unestablished fact of nexus.

As there has been no "new and material" evidence received by VA since the April 2001 decision, the Board concludes that the claim of entitlement to service connection may not be reopened under 38 C.F.R. § 3.156(a).  The appeal therefore remains denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Revision of RO rating decision of January 1995 for the denial of service connection for cold weather injuries, to include Raynaud's syndrome, on the basis of CUE is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for DM type II is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


